              Case 18-23239-RBR         Doc 17     Filed 11/28/18     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

 IN RE:                                                               CASE NO.: 18-23239-RBR
                                                                                 CHAPTER 7
 Syed S. Bukhari,
   Debtor,

 Saeeda Bukhari,
   Joint Debtor.
 _________________________________/

                         REQUEST FOR SERVICE OF NOTICES
       PLEASE TAKE NOTICE THAT, on behalf of NATIONSTAR MORTGAGE LLC

D/B/A MR. COOPER ("Secured Creditor”), and pursuant to Rule 2002 of the Federal Rules of

Bankruptcy Procedure, the undersigned requests all notices given or required to be given and all

papers required to be served in this case to creditors, any creditors committees, and any other

parties-in-interest, be sent to and served upon the undersigned counsel and the following be

added to the Court’s Master Mailing List:

                        ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                            BANKRUPTCY DEPARTMENT
                           6409 CONGRESS AVE., SUITE 100
                                BOCA RATON, FL 33487

                                                 Robertson, Anschutz & Schneid, P.L.
                                                 Authorized Agent for Secured Creditor
                                                 6409 Congress Ave., Suite 100
                                                 Boca Raton, FL 33487
                                                 Telephone: 561-241-6901
                                                 Facsimile: 561-997-6909
                                                 By: /s/Nathalie Rodriguez
                                                 Nathalie Rodriguez, Esquire
                                                 Email: NRodriguez@rasflaw.com

                                                                                       18-227832 - NaR
                                                                    BUKHARI, SYED & BUKHARI, SAEEDA
                                                                                      Request for Service
                                                                                                   Page 1
              Case 18-23239-RBR        Doc 17     Filed 11/28/18     Page 2 of 2



                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on November 28, 2018, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct copy has

been served via CM/ECF or United States Mail to the following parties:

CHAD T VAN HORN
330 N ANDREWS AVE., SUITE #450
FT. LAUDERDALE, FL 33301

SYED S. BUKHARI
16163 NW 12TH ST
PEMBROKE PINES, FL 33028

SAEEDA BUKHARI
16163 NW 12TH ST
PEMBROKE PINES, FL 33028

CHAD S. PAIVA
CHAPTER 7 STANDING TRUSTEE
525 OKEECHOBEE BLVD., SUITE 900
WEST PALM BEACH, FL 33401

OFFICE OF THE US TRUSTEE
51 S.W. 1ST AVE.
SUITE 1204
MIAMI, FL 33130
                                                Robertson, Anschutz & Schneid, P.L.
                                                Authorized Agent for Secured Creditor
                                                6409 Congress Ave., Suite 100
                                                Boca Raton, FL 33487
                                                Telephone: 561-241-6901
                                                Facsimile: 561-997-6909
                                                By: /s/Nathalie Rodriguez
                                                Nathalie Rodriguez, Esquire
                                                Email: NRodriguez@rasflaw.com




                                                                                      18-227832 - NaR
                                                                   BUKHARI, SYED & BUKHARI, SAEEDA
                                                                                     Request for Service
                                                                                                  Page 2
